Order modified so as to permit the examination of the defendant corporation as to item Ho. 1 in the notice of motion, the examination to proceed before Hon. Frank J. Gregg, Official Referee, at a time to be designated by the Official Referee, and as modified affirmed, without costs of this appeal to either party. All concur. (The order denies plaintiff’s motion to examine defendant before trial in an action to recover certain rentals.) Present — Taylor, P. J., McCurn, Love, Vaughan and Kimball, JJ.